Citation Nr: 0609141	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  00-24 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for dermatitis of the 
feet, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1960 until 
January 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

In March 2006, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the 
appellant that he desired to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2005 ).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express  written consent of the 
appellant.  See 38 C.F.R. § 20.204(c) (2005).  In the present 
case, the appellant submitted a March 2006 communication 
expressing his desire to withdraw the current appeal.  As 
such, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


